Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul 18, 2022 has been entered. 

Response to Amendments
Applicant has filed an amendment on 7/5/2022 amending claims 1, 5-6, 8, 12-13, 15 and 19. No claim has been canceled and no new claim has been introduced. In virtue of this communication, claims 1- 20 are currently pending in the instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Independent claim 1 limitation recites, in part, “... to determine when a face of the user is in a primary position for a gaze to be directed to the reflective surface”  
The language is indefinite for at least two reasons. 
It is unclear how to determine if one’s gaze is directed to a reflective surface instead of somewhere else. 
It is also unclear what position is considered a primary position of a user’s face to direct a gaze to a certain object or location. 
Independent claims 8 and 15 recite similar language as claim 1, these two claims and their dependent claims are thus rejected for similar reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao; Jing et al. (US 20080174516 A1) in view of Hodge; Andrew et al. (US 20130135198 A1)
As to claim 1, Xiao discloses a system and a method for image projection, comprising: providing a screen that includes a reflective surface, wherein the reflective surface is operative to diffuse reflection of one or more light beams projected at an angle less than 180 degrees by one or more light projectors
([0055] FIG. 3A is an example of a light beam projected from a single projector pixel, bouncing off a scene, and forming a small light footprint on a camera sensor pixel array). 
Xiao does not appear to directly disclose employing one or more sensors attached to a head of a user to detect diffused reflection of the one or more light beams from the reflective surface to determine when eyes of the user are in a position to be directed to the reflective surface. 
However, in a pertinent field of endeavor, Hodge teaches a method and an electronic device may have gaze detection capabilities that employing one or more sensors attached to a head of a user to detect diffused reflection of the one or more light beams from the reflective surface ([0036] If desired, device 10 may contain sensors such as a proximity sensor and an ambient light sensor. A proximity sensor may be used to detect when device 10 is close to a user's head or other object. An ambient light sensor may be used to make measurements of current light levels). 
It would therefore have been obvious, at the time of invention, to incorporate Hodge’s sensors into Xiao’s method and electronic device, because “This type of arrangement may be beneficial when a user is utilizing device 10 without providing user input”, as revealed by Hodge in [0071]. 
For the limitations “to determine when a face of the user are is in a primary position for a gaze to be directed to the reflective surface...” and after, the claim language is indefinite, please see the 35 U.S.C. 112(b) section above.

As to claim 8, Xiao and Hodge disclose a system with limitations similar to those of claim 1. Therefore claim 8 is rejected on similar grounds as claim 1. 

As to claim 15, Hodge discloses a processor readable non-transitory storage media that includes instructions for a method for image projection, wherein execution of the instructions by one or more processors performs actions ([0040-41] As shown in FIG. 2, device 10 may include storage 34. Storage 34 may include one or more different types of storage such as hard disk drive storage, nonvolatile memory (e.g., flash memory or other electrically-programmable-read-only memory), volatile memory (e.g., battery-based static or dynamic random-access-memory), etc.
Processing circuitry 36 may be used to control the operation of device 10. Processing circuitry 36 may be based on a processor such as a microprocessor and other suitable integrated circuits. With one suitable arrangement, processing circuitry 36 and storage 34 are used to run software on device 10). 
Xiao and Hodge further disclose the processor readable non-transitory storage media that includes instructions performing subject matters similar to those of claim 1. Therefore claim 15 is rejected on similar grounds as claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621